Name: Commission Delegated Regulation (EU) NoÃ 312/2013 of 31Ã January 2013 correcting the Hungarian text of Delegated Regulation (EU) NoÃ 244/2012 supplementing Directive 2010/31/EU of the European Parliament and of the Council on the energy performance of buildings by establishing a comparative methodology framework for calculating cost-optimal levels of minimum energy performance requirements for buildings and building elements Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: energy policy;  accounting;  building and public works
 Date Published: nan

 5.4.2013 EN Official Journal of the European Union L 95/8 COMMISSION DELEGATED REGULATION (EU) No 312/2013 of 31 January 2013 correcting the Hungarian text of Delegated Regulation (EU) No 244/2012 supplementing Directive 2010/31/EU of the European Parliament and of the Council on the energy performance of buildings by establishing a comparative methodology framework for calculating cost-optimal levels of minimum energy performance requirements for buildings and building elements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/31/EU of the European Parliament and of the Council of 19 May 2010 on the energy performance of buildings (1), and in particular Article 5(1) thereof, Whereas: (1) The Hungarian text of Commission Delegated Regulation (EU) No 244/2012 (2) contains several errors. (2) Delegated Regulation (EU) No 244/2012 should therefore be corrected accordingly, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Hungarian language version. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 153, 18.6.2010, p. 13. (2) OJ L 81, 21.3.2012, p. 18.